

117 S2221 IS: Ensuring Non-Discrimination by Defunding Critical Race Theory Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2221IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo restrict executive agencies from acting in contravention of Executive Order 13950, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Non-Discrimination by Defunding Critical Race Theory Act or the END CRT Act.2.Prohibition on executive agencies acting in contravention of executive order 13950(a)Definitions(1)EO 13950The term EO 13950 means Executive Order 13950 (5 U.S.C. 4103 note; relating to combating race and sex stereotyping).(2)Executive agencyThe term Executive agency has the meaning given the term in section 105 of title 5, United States Code.(b)FindingsCongress finds the following:(1)On September 22, 2020, President Trump issued EO 13950.(2)EO 13950 was designed to promote economy and efficiency in Federal contracting, to promote unity in the Federal workforce, and to combat offensive and anti-American race and sex stereotyping and scapegoating.(3)Specifically, EO 13950, among other things, prohibited Federal agencies from teaching, advocating, acting upon, or promoting in any training to agency employees certain divisive concepts, such as concepts that include a teaching or belief that (1) one race or sex is inherently superior to another race or sex; (2) the United States is fundamentally racist or sexist; (3) an individual, by virtue of his or her race or sex, is inherently racist, sexist, or oppressive, whether consciously or unconsciously; (4) an individual should be discriminated against or receive adverse treatment solely or partly because of his or her race or sex; (5) members of one race or sex cannot and should not attempt to treat others without respect to race or sex; (6) an individual’s moral character is necessarily determined by his or her race or sex; (7) an individual, by virtue of his or her race or sex, bears responsibility for actions committed in the past by other members of the same race or sex; (8) any individual should feel discomfort, guilt, anguish, or any other form of psychological distress on account of his or her race or sex; or (9) meritocracy or traits such as a hard work ethic are racist or sexist, or were created by a particular race to oppress another race.(4)EO 13950 further required that diversity and inclusion efforts of Federal agencies must first and foremost, encourage agency employees not to judge each other by their color, race, ethnicity, sex, or any other characteristic protected by Federal law.(5)EO 13950 was issued soon after the Director of the Office of Management and Budget, Russell Vought, issued a September 4, 2020, memorandum (referred to in this section as the September 4, 2020, memorandum) in which he explained that—(A)millions of taxpayer dollars have been spent on training Federal employees to believe divisive, anti-American propaganda;(B)training sessions have taught that virtually all White people contribute [or benefit from] to racism; and(C)training sessions have claimed that there is racism embedded in the belief that America is the land of opportunity or the belief that the most qualified person should receive a job.(6)In the September 4, 2020, memorandum, Director Vought further explained that the trainings described in paragraph (5) not only run counter to the fundamental beliefs for which our Nation has stood since its inception, but they also engender division and resentment within the Federal workforce.(7)EO 13950 and the September 4, 2020, memorandum stood as a direct rebuke of so-called critical race theory.(8)Critical race theory, according to Heritage Foundation visiting fellow Chris Rufo (referred to in this section as Rufo), is the idea that the United States is a fundamentally racist country and that all of the institutions, including the law, culture, business, the economy are all designed to maintain white supremacy.(9)Critical race theory is, at its core, anti-American, discriminatory, and based on Marxist ideology.(10)Critical race theory relies on a Marxist analytical framework, viewing society in terms of the oppressed and the oppressor, and instills a defeatist mentality in the individuals that critical race theory casts as the oppressed.(11)Critical race theory’s objective is the destruction and replacement of Western Enlightenment Liberalism with a Marxist-influenced government.(12)Critical race theory intentionally seeks to undermine capitalism and western values, such as property rights, free speech, and the very concept of Lockean natural rights.(13)At the Department of Homeland Security, Rufo explained, trainers insisted that statements such as America is the land of opportunity,Everybody can succeed in this society, if they work hard enough, and I believe the most qualified person should get the job are racist and harmful.(14)At a training session at the National Credit Union Administration, diversity trainer Howard Ross taught that It is irrefutable that [American society] is a system based on racism and good and decent [White] people … support the status quo [of] a system of systematized racism.(15)According to Rufo, employees of the Department of the Treasury and Federal financial agencies attended a series of events at which diversity trainer Howard Ross taught employees that all White individuals in the United States are complicit in White supremacy by automatic response to the ways we're taught Whiteness includes White privilege and White supremacy.(16)Martin Luther King, Jr., in his I have a dream speech said, I look to a day when people will not be judged by the color of their skin, but by the content of their character.(17)By teaching that certain individuals, by virtue of inherent characteristics, are inherently flawed, critical race theory contradicts the basic principle upon which the United States was founded that all men and women are created equal.(18)The teachings of critical race theory stand in contrast to the overarching goal of the Civil Rights Act of 1964 (42 U.S.C. 2000A et seq.) to prevent discrimination on the basis of race, color, or national origin in the United States.(19)Critical race theory seeks to portray the United States not as a united Nation of individuals, families, and communities striving for a common purpose, but rather a Nation of many victimized groups based on sex, race, national origin, and gender.(20)Critical race theory, and its emphasis on predetermining the thoughts, beliefs, and actions of an individual, flouts the guarantee of Constitution of the United States of equal protection under the law to all men and women.(21)On January 20, 2021, President Joe Biden issued Executive Order 13985 (86 Fed. Reg. 7009; relating to advancing racial equity and support for underserved communities through the Federal Government) (referred to in this section as EO 13985), which revoked EO 13950. (22)The people of the United States should defend the civil rights of all people and seek to eliminate racism wherever it exists. Critical race theory and its propagation within the Federal Government through EO 13985 desecrates this paramount pursuit to eliminate racism.(c)ProhibitionNo Executive agency may act in contravention of EO 13950, except as EO 13950 relates to contractors and grant recipients.(d)Limitation on fundsAn Executive agency or any other recipient of Federal funds may not use Federal funds to teach or advance the idea, or otherwise award any grant or subgrant using Federal funds to any Executive agency, entity, or individual that teaches or otherwise advances the idea, that—(1)one race is inherently superior or inferior to another race;(2)an individual or a group of individuals, by virtue of the race of the individual or group of individuals—(A)is superior or inferior to another individual, or a group of individuals, who is of a different race;(B)bears responsibility or moral culpability for the actions committed by other individuals who are of the same race as the individual or group of individuals; or(C)is inherently racist or oppressive, whether consciously or unconsciously;(3)the race of an individual or a group of individuals is determinative of the moral worth of the individual or group of individuals;(4)the United States is a fundamentally racist country; or(5)the founding documents of the United States, including the Declaration of Independence and the Constitution of the United States, are fundamentally racist documents.